Title: To Thomas Jefferson from Ahmad Qaramanli, 12 August 1808
From: Qaramanli, Ahmad
To: Jefferson, Thomas


                  
                     Eccellentissimo Sigre.
                     Siracusa li 12. Agosto 1808.
                  
                  La mancanza delli Commodi per l’interrotto commercio delle lettere cagionato dalle critiche circostanze delle Guerre mi fará credere ingrato, ed incivile per avere tardato finora a compire il mio dovere di ringraziare vivamente la Serenissima Republica, e principalmente V.E. per la grazia accordatami di obligare mio fratello a restituirmi, e mettere in libertá la mia Moglie, e li miei Figli, che giá sono felicemente arrivati in Siracusa sin dal mese di Ottobre dell’anno passato 1807. Questo favore é stato per me molto singolare, e non potró mai dimenticarlo mentre saró in vitá. E siccome io lo riconosco della protezione che V.E. ha preso per la mia persona; cosi sopra tutto mi confesso a Lei debitore dello stesso; e vengo nuovamente a pregarla di continuarmi lo stesso onore benignandosi sostenermi in tutte le occasioni nelli quali avró bisogno del suo valevole parvocinio.
                  Perció mi animo a prendermi la libertá d’incommodare V.E. per agevolarmi nel mio maggiore bisogno in cui mi vedo, per non essersi adempita la seconda mia principale preghiera, che riguardava la mia sussistenza, e quella ancora della mia famiglia. Il peso che hó di sostenere la Moglie con quattro figli di maggiore etá oltre le persone, e Schiavi, e Schiave del di loro servizio, mi porta una spesa raddoppiata in un Paese Straniere dove li generi tutti sono avanzati di prezzo per la numerosa truppa degl’Inglesi, che sono qui di guarnigione, oltre il continuo tragitto delli Vascelli da Guerra, che hanno in questo Porto il loro punto d’unione. Se l’usurpatore mio fratello fosse stato obligato a spedirmi annualmente il prodotto delli miei fondi, e di qualche porzione dalle rendite del mio Regno, non avrei forse motivo di dare a V.E., ed alla Serenissima Republica la pena d’interessarsi per me. Il patto pero di dovere io contentarmi di quanto egli avrebbe voluto darmi a suo piacere, senza che li Stati uniti fossero responsabili della sua avara ingratitudine, mi toglie ogni speranza di potere riparare, e supplire alli miei bisogni: Che posso mai sperare da un usurpatore che mi ha spogliato di tutto? L’odio, che egli porta alla mia famiglia, lo venderá piu ostinato per concorrere egli a farmi perire di fame col negarmi li dovuti soccorsi: molto piú che há il pretesto di non essere obligato egli a soccorrermi, e di dovere io restar contento del suo arbitrio capriccioso.
                  In tale stato di desolazione ben puó V.E. considerare se sono nella dura necessitá d’implorare il di lui ajuto, per farmi ottenere un’onesto assegnamento, per potere io liberarmi delle angustie che mi affligono, e che presto mi metteranno nell’ultima disperazione. Io non vengo a ripetere li servizi dà me prestati; e le perdite sofferte sulla speranza di doverne essere ricompensato come mi fu dal principio promesso. Questi sono ben noti a V.E., ed al Mondo tutto, che é uniformato delle mie disgrazie Supplico solamente l’E.V. acció facendosi carica delle stesse, s’impegnasse a farmi ottenere quanto imploro; non essendo conveniente, che un fedele alleato come sempre sono stato restasse abbandonato nelle miserie. Io spero, che si compiacerá V.E. farmi rendere quella compassione, e giustizia che meritano le mie circostanze, nelle quali mi trovo, per essermi troppo generosamente fidato alle promesse fattemi a nome delli Stati Uniti, per li quali hó sacrificato tutto quello, che io possedeva, e che poteva sperare coll’ajuto delli miei fedeli Vassalli. Ed é certo, che se io avrebbe creduto di restar tanto tempo in Siracusa non l’averei fatto di restarmi o pure se io non averei dalli gran debiti, che hó fatto per mantenere la famiglia farebbe più d’un anno che mi sarei portato in America, e non avendo potuto io le averei mandato un mio figlio; Lo priego intanto di scrivere V.E. fortamente al Sigr. Console Americano di Tripoli ad impegnarlo di vendermi il mio Giardino come molte volte le ho scritto, e con avergli mandata procura publica, ed autenticata in Senato, e fratanto in nessuna si há benignato rispondermi dunque per questo priego V.E. accio l’animi a vendere detto mio Giardino. Ed augurando a V.E. tutte le felicitá corrispondenti alli suoi meriti divotamente inchinandola, prontissimo ad ubbidirla mi dico Di V.E.
                  
                     
                        Agmet Caramelli 
                         figlio di
                     Ali Bassá di Tripoli
                  
               